Concurring Opinion by
Judge Rogers :
I concur in the result reached in this case because after reviewing the record I am satisfied that there is sufficient evidence supporting all of the Commission’s determinations questioned in this appeal. However, I disagree with the majority’s view that Pennsylvania Public Utility Commission v. Pennsylvania Gas & Water Co., Pa. , A.2d (filed February 1, 1980) is authority for upholding the Commission’s fair rate of return determination. That case dealt solely with a different subject, the fair value of a utility’s property for rate making purposes. The language quoted in the majority’s opinion here is the closing sentence of a paragraph the rest of which discusses only the valuation of property. The opening sentence of the opinion in Pennsylvania Public Utility Commission v. Pennsylvania Gas & Water Co., supra, with which nothing later appearing is at all inconsistent, explains the scope of the decision:
These two appeals present this Court with the troublesome issue of the correct standard to be employed by the Public Utility Commission (PUC) in fulfilling its legislative mandate to *208‘ascertain and fix the fair value of the whole or any part of the property of any public utility. ’ President Judge Crumlish and Judge Craig join in this concurring opinion.